FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     November 2, 2020

                                    No. 04-20-00392-CV

                           Sherry CAGLE n/k/a Sherry Schwartz,
                                      Appellant

                                             v.

     Mario CUELLAR, Norma Cuellar, James Donald Cagle, and Hannah Funding LLC.,
                                    Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-01910
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER
       Appellant’s brief is due on November 2, 2020. On October 30, 2020, appellant filed an
unopposed motion requesting a forty-five day extension of time to file her brief. After
consideration, we GRANT appellant’s motion and ORDER appellant’s brief due by December
17, 2020.


                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court